     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6297 Page 1 of 16



 1 JOSEPH H. HUNT
 2 Assistant Attorney General, Civil Division
   WILLIAM C. PEACHEY
 3 Director, Office of Immigration Litigation –
 4 District Court Section
   GISELA A. WESTWATER (NE 21801)
 5 Assistant Director
 6 KATHERINE J. SHINNERS (DC 978141)
   Senior Litigation Counsel
 7 SAIRAH G. SAEED (IL 6290644)
 8 ALEXANDER J. HALASKA (IL 6327002)
   Trial Attorneys
 9
   United States Department of Justice
10 Civil Division
11 Office of Immigration Litigation – District
   Court Section
12 P.O. Box 868, Ben Franklin Station
13 Washington, D.C. 20044
   Tel: (202) 307-8704 | Fax: (202) 305-7000
14 alexander.j.halaska@usdoj.gov
15 Counsel for Defendants
16
17                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18                                 (San Diego)
19
      AL OTRO LADO, Inc., et al.,                 Case No. 3:17-cv-02366-BAS-KSC
20                             Plaintiffs,
21                                                Hon. Karen S. Crawford

22                        v.
                                                  JOINT STATUS CONFERENCE
23 Kevin K. McALEENAN,1 Acting Secre-             STATEMENT
24 tary, U.S. Department of Homeland Secu-
   rity, in his official capacity, et al.,
25
                                Defendants
26
27
       1
28      Acting Secretary McAleenan is automatically substituted for former Secretary
       Nielsen pursuant to Federal Rule of Civil Procedure 25(d).

       732593199
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6298 Page 2 of 16



1              The parties respectfully submit this Joint Status Conference Statement in ad-
2      vance of the telephonic Status Conference set for June 7, 2019. See Order Following
3      Case Management Conference and Setting Case Management Dates ¶ 4 (“Order”)
4      (ECF No. 246).
5                                   JOINT STATUS REPORT
6      I.      Plaintiffs’ Status Report
7              A.    STATUS OF DISCOVERY FROM THE GOVERNMENT
8              Since the Court lifted the stay of discovery in this matter, Plaintiffs have
9      sought to expeditiously gather the discovery necessary for class certification and the
10     merits phase of this case. Plaintiffs have also engaged in discussions with the Gov-
11     ernment about the best ways to prioritize discovery related to class certification is-
12     sues.
13             On February 19, 2019, Plaintiffs delivered their First and Second Sets of Re-
14     quests for Production to the Government.2 Since then, Plaintiffs have served two
15     sets of interrogatories, a third set of requests for production, and a set of requests for
16     admission on the Government. As noted below, subject to two disputes, the parties
17     have negotiated an ESI Order and Protective Order covering discovery produced in
18     this case.
19             With respect to Plaintiffs’ Requests for Production, Plaintiffs have already
20     agreed to 14 custodians and a set of non-custodial sources proposed by the Govern-
21     ment. On May 29, 2019, Plaintiffs provided the Government with proposed revi-
22     sions to the Government’s search terms and requested a meet and confer to finalize
23     those search terms.
24
25
       2
        As the Government notes below, Plaintiffs previously served these requests on the
26
       Government in 2017 when this matter was before the U.S. District Court for the
27     Central District of California. To remove any doubt about whether these requests
28     were mooted by the transfer of venue to this Court, Plaintiffs re-delivered them on
       February 19, 2019.
                                                   1       JOINT STATUS CONFERENCE STATEMENT
       732593199                                                     Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6299 Page 3 of 16



1              In the intervening 14 weeks the Government has not produced a single
2      email that was in the possession, custody, or control of its agreed-upon document
3      custodians. To make matters worse, a recently filed declaration seems to indicate
4      that Plaintiffs should not expect to see any documents any time soon. In her May
5      24, 2019 declaration, Elaine Dismuke, an eDiscovery Team Lead at U.S. Customs
6      and Border Protection, states:
7              Additionally, because of the government shutdown from December 22,
8              2018 through January 25, 2019, work on many cases has been signifi-
9              cantly delayed. Specifically, for any cases that were pending at the time
10             of the shutdown, the team is twelve weeks behind schedule.
11     Dkt. 263-8 at ¶ 10. This means that even if all discovery disputes were resolved
12     today, the Government may not be prepared to produce documents taken from the
13     files of its custodians and non-custodial sources until late August 2019.
14             This is an untenable delay. If Plaintiffs do not begin to receive documents
15     until August 23, 2019, Plaintiffs will have to lodge an Early Neutral Evaluation state-
16     ment (due on July 29, 2019), attend an ENE conference (on August 5, 2019), and
17     designate its class certification experts (on August 16, 2019) before the Government
18     produces a single email taken from the files of its custodians and non-custodial
19     sources since the Court lifted its stay on discovery. Moreover, Plaintiffs will have
20     less than a month to review the Government’s document production and schedule
21     and take the depositions of CBP and DHS employees in order to use the facts dis-
22     closed in those documents and depositions in its expert reports concerning class cer-
23     tification, which are due on September 13, 2019.
24             Other Courts have admonished the Department of Homeland Security for fail-
25     ing to devote adequate resources toward producing documents in a timely manner.
26     For example, in Hernandez v. Sessions, a Special Master appointed to oversee dis-
27     covery in another civil action challenging the Government’s enforcement of immi-
28     gration policy found that “the production of documents by [the Government] has

                                                  2       JOINT STATUS CONFERENCE STATEMENT
       732593199                                                    Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6300 Page 4 of 16



1      been neither complete nor prompt. It has been a trickle.” Slip Op. at 2, Case No.
2      5:16-00620-JGB-KK (C.D. Cal. Jul. 10, 2018) (Dkt. No. 195). The Special Master
3      “strongly advised [the Government] that [it] should immediately hire additional staff
4      and technical personnel to promptly review documents and to assure a complete and
5      prompt production of documents.” Id.
6              This Court should avoid a similar discovery quagmire by setting reasonable
7      rolling deadlines for the Government’s document production in response to Plain-
8      tiffs’ First and Second Sets of Requests for Production. Plaintiffs respectfully sug-
9      gest the following deadlines:
10                  • June 28, 2019: First Rolling Production
11                  • July 14, 2019: Second Rolling Production
12                  • July 28, 2019: Third Rolling Production
13                  • August 16, 2019: Deadline for Government to Complete its Document
14                     Production in Response to Plaintiffs’ First and Second Sets of Requests
15                     for Production.3
16             B.      STATUS OF DISCOVERY FROM PLAINTIFFS
17             On April 24, 2019, the Government served 65 requests for production on
18     Plaintiff Al Otro Lado, Inc. On May 24, 2019, Al Otro Lado responded stating, in
19     summary, that it would produce documents in response to 61 of these requests and
20     that it was willing to meet and confer with the Government regarding the remaining
21     four requests for production. As of the date of this joint report, the Government has
22     not yet reached out to Plaintiffs to schedule a conference regarding these four re-
23     quests for production.
24             Although under the forthcoming ESI Order it was not required to do so until
25     June 7, 2019, on May 31, 2019 Al Otro Lado disclosed its list of custodians, non-
26
27     3
        Once the Government provides its objections and responses to Plaintiffs’ Third Set
28     of Requests for Production on June 21, 2019, Plaintiffs intend to seek a similar set
       of rolling production deadlines.
                                                   3      JOINT STATUS CONFERENCE STATEMENT
       732593199                                                    Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6301 Page 5 of 16



1      custodial sources, and proposed search terms to the Government.4 The Government
2      has not yet reached out to Plaintiffs to meet and confer about these proposed custo-
3      dians, non-custodial sources, and search terms.
4              In anticipation that the parties will agree on these proposed custodians and
5      non-custodial sources, Plaintiffs have retained an e-discovery consultant and are in
6      the process of collecting documents responsive to the Government’s requests. Al
7      Otro Lado anticipates making its first document production to the Government on
8      or before June 7, 2019.
9              C.    PENDING JOINT MOTIONS
10             There are currently two joint motions pending with the Court: (1) the parties’
11     Joint Motion for Entry of a Protective Order and ESI Order (Dkt. No. 251), and (2)
12     the parties’ Joint Motion for Determination of Discovery Dispute with Respect to
13     Plaintiffs’ First and Second Sets of Requests for Production (Dkt. No. 263).
14             In order to move discovery forward on the schedule set out by the Court, it is
15     important that these joint motions be resolved in a timely manner. During an April
16     30, 2019 meet and confer, the Government represented that it is not willing to pro-
17     duce documents until an ESI Order and Protective Order are in place. This position
18     is particularly untenable because the Government can produce many documents that
19     will be entirely unaffected by the parties’ present disputes over the ESI Order and
20     Protective Order, such as non-confidential documents.5
21
22     4
        To be transparent with the Government, Plaintiffs also disclosed the precise tech-
23     nology platforms that they intend to use to collect, search, and review documents
       and electronically-stored information and how those search technologies address is-
24     sues such as “noise” words that are excluded from search strings and proximity-
25     based searching. To date, the Government has not disclosed this information to
       Plaintiffs.
26
27     5
         The Government has taken other positions that have delayed its production of doc-
28     uments. For example, on April 30, 2019, Plaintiffs asked the Government to provide
       them with the privacy act form necessary for the Government to produce the named
                                                  4      JOINT STATUS CONFERENCE STATEMENT
       732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6302 Page 6 of 16



1              In addition, the joint motion concerning Plaintiffs’ First and Second Sets of
2      Requests for Production raise important questions regarding the scope of discovery,
3      including (a) whether the Government will produce on a class-wide basis or whether
4      the Government can artificially limit the scope of discovery to four ports of entry;
5      (b) whether, despite the fact that Plaintiffs have pled more than an Administrative
6      Procedure Act (APA) claim, the Court should treat this case as a run-of-the-mill
7      “APA case” and limit discovery accordingly; and (c) whether documents regarding
8      the Government’s intent are relevant to undermining the Government’s assertion that
9      its Turnback Policy was justified by the lack of capacity and resources at ports of
10     entry along the U.S.-Mexico border.
11             D.    ANTICIPATED JOINT MOTIONS
12             Plaintiffs also anticipate filing one additional joint motion in the next week.
13     In brief, the basis for that motion is as follows. In its responses and objections to
14     Plaintiffs’ First and Second Sets of Requests for Production, the Government
15     claimed that it would be unduly burdensome to produce documents on a class-wide
16     basis (i.e., from each port of entry along the U.S.-Mexico border). On April 29,
17     2019, Plaintiffs sent the Government a letter that, amongst other things, observed
18     that an undue burden objection must be backed up with specific facts and asked the
19     Government to provide the factual basis for the undue burden objection. On April
20     30, 2019, the parties met and conferred about Plaintiffs’ First and Second Sets of
21     Requests for Production, but the Government failed to provide a factual basis for its
22     undue burden objection. In subsequent written correspondence concerning Plain-
23     tiffs’ First and Second Sets of Requests for Production, the Government never dis-
24     closed the factual basis for its undue burden objection. It was not until 7:52pm ET
25     on the date that the joint motion was due that the Government disclosed the factual
26     basis for its undue burden objection in the declarations of Elaine Dismuke (Dkt. No.
27
28     Plaintiffs’ alien files (commonly known as “A-Files”). Over a month later, the Gov-
       ernment still has not provided Plaintiffs with this form.
                                                  5      JOINT STATUS CONFERENCE STATEMENT
       732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6303 Page 7 of 16



1      263-8) and Randy Howe (Dkt. No. 263-9).6 Because Civ. L. R. 26.1.a. and Cham-
2      bers Rule V(B) require the Government to meet and confer on all disputed issues
3      before filing a joint motion, including the factual basis for its undue burden objec-
4      tion, these declarations and the Government’s argument based upon them should be
5      struck. See Dkt. No. 250 at 1 (issuing the Court’s “final warning” and stating that
6      the Court’s Local Civil Rules and Chambers Rules are not optional).
7              The parties met and conferred about this joint motion to strike the declarations
8      by telephone on May 28, 2019. On May 29, 2019, Plaintiffs provided their portion
9      of the joint motion papers to the Government. The Government has indicated that it
10     will provide Plaintiffs with its portion of the joint motion papers on June 7, 2019.
11             E.    THE FORTHCOMING ENE CONFERENCE
12             An ENE Conference is currently scheduled for August 5, 2019 at 9:30 a.m.
13     See Dkt. No. 246 at ¶ 5. The Court’s Case Management Order directs that “[a]ll
14     parties . . . must be present in person and legally and functionally prepared to discuss
15     settlement of the case.” Id. While a director of Al Otro Lado, Inc. will be present
16     at the ENE Conference, pursuant to Chamber Rule 3(A), Plaintiffs respectfully re-
17     quest that the Court release Plaintiffs Abigail Doe, Beatrice Doe, Carolina Doe, Di-
18     nora Doe, Ingrid Doe, Roberto Doe, Maria Doe, Juan Doe, Úrsula Doe, Victoria
19     Doe, Bianca Doe, Emiliana Doe, and César Doe from this obligation. Roberto Doe
20     and Beatrice Doe are both living outside of the United States due to the Govern-
21     ment’s Turnback Policy. Unless the Government facilitates their entry into the
22     United States, it will be impossible for Plaintiffs’ counsel to guarantee their attend-
23     ance at the ENE Conference. The remaining individual plaintiffs live in Arkansas,
24
25
26     6
         As a courtesy to all counsel, on May 31, 2019, Plaintiffs asked the Government to
27     stipulate that all future joint submissions would be exchanged during normal busi-
28     ness hours. Less than two hours later, the Government rejected the stipulation.


                                                   6      JOINT STATUS CONFERENCE STATEMENT
       732593199                                                    Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6304 Page 8 of 16



1      California,7 Florida, Louisiana, New Jersey, Oregon, and Texas. These Plaintiffs are
2      indigent and travelling to the courthouse would be a considerable hardship for them.
3      Plaintiffs’ counsel will have full settlement authority on behalf of these Plaintiffs.
4              F.    RESPONSE TO THE GOVERNMENT’S BRIEF STATEMENT
5              Below, the Government makes several statements regarding the status of the
6      case that lack important context.
7              1.    The Government notes that it produced organization charts on May 14,
8      2019, but fails to explain that it initially attempted to withhold organizational charts
9      related to ports of entry along the U.S.-Mexico border other than the San Ysidro,
10     Otay Mesa, Hidalgo, and Laredo ports of entry. It was only after Plaintiffs served
11     the Government with their portion of a joint motion seeking to compel the produc-
12     tion of organizational charts for all ports of entry that the Government relented and
13     produced the documents.
14             2.    The Government claims that the parties have “substantially agreed” on
15     the terms of an ESI Order and Protective Order. This is not accurate. Important
16     disputes remain with respect to both proposed orders. With respect to the ESI Order,
17     the Government has refused to produce emails and attachments as a “family,” which
18     even the Government acknowledges is the standard practice in modern litigation.
19     With respect to the Protective Order, the Government is still seeking a one-way Pro-
20     tective Order—it wants Plaintiffs to be prohibited from sharing information pro-
21     duced subject to the Protective Order, but the Government wants to freely share the
22     information subject to the Protective Order with other executive branch agencies.
23             3.    The Government implies that Plaintiffs revisions to the Government’s
24     search terms may be onerous because Plaintiffs’ counter-proposal contains “226 sep-
25     arate search terms.” But the Government ignores the fact that these revisions were
26
27
       7
28      The named Plaintiffs that currently live in California reside in Clearlake, Los An-
       geles, and Reseda, none of which is within a 2-hour drive of the Courthouse.
                                                  7      JOINT STATUS CONFERENCE STATEMENT
       732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6305 Page 9 of 16



1      necessary because the Government’s own hit reports show that 13 of the Govern-
2      ment’s proposed search strings identified less than 25 documents for review.
3              4.    The Government claims that it is working on a response to Plaintiffs’
4      draft Stipulation of Fact and Law. However, Plaintiffs provided the Government
5      with a draft of this stipulation on March 15, 2019 and the Government has not pro-
6      vided a substantive response to the draft for 77 days.
7              5.    Under the guise of raising “concerns” about the scope of discovery, the
8      Government repeats its arguments from the Joint Motion concerning Plaintiffs’ First
9      and Second Sets of Requests for Production. The parties have already briefed these
10     issues and the Plaintiffs will not repeat them here. See Dkt. No. 263. As to the
11     Government’s argument that it will take a “substantial time to complete” its docu-
12     ment review, the length of the Government’s document review is entirely within the
13     control of the Government. For example, a team of 20 document reviewers review-
14     ing on average 60 documents per hour could complete the Government’s review of
15     253,565 documents in 27 days—substantially before the rolling deadlines that Plain-
16     tiffs propose above. In addition, Plaintiffs are prepared to meet and confer with the
17     Government regarding additional ways to reduce the purported burden of the Gov-
18     ernment’s search for responsive materials. The Government also has other means at
19     its disposal to expedite the review of documents, such as making particular sets of
20     materials available for inspection, using technology-assisted review tools, threading
21     emails prior to review, and identifying and excluding categories of duplicative and
22     non-responsive emails from the review population. Plaintiffs have been, and remain,
23     willing to meet and confer with the Government about these potential solutions to
24     the Government’s asserted burden issues.
25                                              ***
26             Plaintiffs have aggressively sought discovery on matters related to class cer-
27     tification and the merits of this action. To date, the Government has produced only
28     a trickle of documents in response to these discovery requests. Deadlines related to

                                                  8      JOINT STATUS CONFERENCE STATEMENT
       732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6306 Page 10 of 16



1    class certification will soon be looming in this case. Discovery needs to get moving.
2    Despite Plaintiffs’ best efforts to reach compromises with the Government to move
3    discovery forward, the Government has refused to produce large categories of doc-
4    uments, asserted that document review will take a considerable amount of time, and
5    stated that it will not produce any documents until the Court enters a Protective Order
6    and ESI Order. Therefore, Plaintiffs respectfully request that this Court grant the
7    pending joint motions in their favor and set schedule for rolling documents produc-
8    tions in this case.
9    II.     DEFENDANTS’ STATEMENT8
10         A. Organizational Charts
11           Following the March 22, 2019 Case Management Conference, Defendants
12   produced organizational charts for ports of entry along the U.S.-Mexico border to
13   Plaintiffs from April 18–23, 2019, subject to an Attorneys’ Eyes Only confidentiality
14   designation, in accordance with the Order. Defendants produced additional organi-
15   zational charts to Plaintiffs on May 14, 2019, subject to the same confidentiality
16   designation. Defendants represent that they do not believe there are any additional
17   responsive organizational charts, but will supplement their production if additional
18   responsive organizational charts are located.
19         B. Protective Order and Electronically Stored Information (“ESI”) Proto-
              col
20
             The parties have substantially agreed to the terms of a Protective Order and
21
     an ESI Protocol. The parties filed a Joint Motion for Determination of Discovery
22
23
     8
       On May 30, 2019, Defendants’ counsel sent Plaintiffs’ counsel a draft of the fol-
24   lowing neutral statement as a proposed joint recital of the status of discovery in this
25   case. Plaintiffs opted instead to provide their own status report as set forth above,
     and returned it to Defendants on May 31, 2019, at 1:32 PM (ET), the day of this
26
     filing. With respect to joint filings generally, and contrary to Plaintiffs’ assertion,
27   see supra at n.6, Defendants have made clear that they “are always happy to consider
28   a request from Plaintiffs that joint motions be exchanged by a specific time in the
     context of each joint motion.”
                                               9       JOINT STATUS CONFERENCE STATEMENT
     732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6307 Page 11 of 16



1    Dispute relating to the disputed terms of the Protective Order and the ESI Protocol
2    on April 12, 2019. See ECF No. 251. That Joint Motion is currently pending before
3    the Court.
4        C. Plaintiffs’ Document Requests
5            Plaintiffs initially served their First Set of Requests for Production (“RFPs”)
6    (Nos. 1–25) to each Defendant in August 2017. Plaintiffs served their Second Set of
7    RFPs to All Defendants (Nos. 26–109) to Defendants on February 19, 2019. By
8    agreement of the parties, Defendants served their first amended and supplemented
9    objections and responses to Plaintiffs’ First Set of RFPs (Nos. 1–25) on April 9,
10   2019, at 10:04 PM (Pacific). Defendants served their objections and responses to
11   Plaintiffs’ Second Set of RFPs (Nos. 26–109) on April 9, 2019, at 8:51 PM (Pacific).
12           Defendants served Plaintiffs with a list of proposed custodial and non-custo-
13   dial sources on April 23, 2019. The parties met and conferred about Defendants’
14   RFP responses and about Defendants’ proposed list of custodial and non-custodial
15   sources on April 30, 3019. Defendants provided Plaintiffs with a supplemented list
16   of custodians and non-custodial sources on May 6, 2019.
17           Defendants served amended and supplemented objections and responses to
18   both sets of RFPs on May 9, 2019.
19           Defendants served Plaintiffs with a proposed list of 176 separate search terms
20   on May 21, 2019. On May 24, 2019, Defendants served Plaintiffs with two search
21   term reports showing the application of those 176 proposed search terms to the
22   emails of six of Defendants’ proposed custodians. On May 29, 2019, Plaintiffs
23   served Defendants with a counter-proposal of 226 separate search terms. The parties
24   intend to meet and confer on the proposed search terms on June 6, 2019.
25           The parties filed a Joint Motion for Determination of Discovery Dispute re-
26   lating to Plaintiffs’ RFPs on May 24, 2019. See ECF No. 263. That Joint Motion is
27
28

                                               10      JOINT STATUS CONFERENCE STATEMENT
     732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6308 Page 12 of 16



1    currently pending before the Court.9
2            Plaintiffs served their Third Set of RFPs to All Defendants (Nos. 110–152) on
3    May 22, 2019.
4         D. Plaintiffs’ Interrogatories and Requests for Admission
5            Plaintiffs served their First Set of Interrogatories to All Defendants (Nos. 1–
6    4) on March 29, 2019. Defendants served objections and responses to those Inter-
7    rogatories on April 29, 2019. The parties met and conferred about Defendants’ In-
8    terrogatory responses on May 13, 2019. Defendants anticipate that they will be able
9    to provide Plaintiffs with amended and/or supplemented objections to Plaintiffs’
10   First Set of Interrogatories within the next week, but do not anticipate substantially
11   amending or supplementing their responses.
12           Plaintiffs served their First Set of Requests for Admission (“RFAs”) to All
13   Defendants (Nos. 1–4) on May 22, 2019.
14           Plaintiffs served their Second Set of Interrogatories to All Defendants (Nos.
15   5–16) on May 22, 2019.
16        E. Defendants’ Discovery Requests
17           Defendants served their First Set of Requests for Production to Plaintiff Al
18   Otro Lado, Inc. (Nos. 1–65) on April 24, 2019. Plaintiff Al Otro Lado responded to
19   those Requests on May 24, 2019. Defendants represent that they are currently re-
20   viewing Plaintiff Al Otro Lado’s objections and responses.10
21
     9
      Plaintiffs served Defendants with their portion of a Joint Motion for Determination
22
     of Discovery Dispute on May 29, 2019, seeking to strike the declarations of Elaine
23   Dismuke and Randy Howe (ECF No. 263-8 and 263-9, respectively). Defendants
24   anticipate providing Plaintiffs with their portion of that Joint Motion on June 7,
     2019.
25
     10
       On May 31, 2019, at 1:48 PM (ET), the date of this filing, undersigned counsel
26
     received an email from Plaintiffs containing Plaintiffs’ proposed search terms and
27   custodians. Defendants are still evaluating those search terms and custodians, but
28   have proposed that the parties meet and confer concerning Plaintiffs’ proposal on
     June 11, 2019.
                                               11       JOINT STATUS CONFERENCE STATEMENT
     732593199                                                    Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6309 Page 13 of 16



1        F. Potential Joint Stipulations of Law and Fact
2            Plaintiffs served Defendants with a proposed set of Joint Stipulations of Fact
3    and Law on March 15, 2019. Defendants represent that they are actively reviewing
4    those proposed stipulations and developing their own proposed stipulations.
5                          DEFENDANTS’ BRIEF STATEMENT
6            As set forth in their portion of the Joint Motion for Determination of Discov-
7    ery Dispute (ECF No. 263), Defendants remain concerned that the scope of the dis-
8    covery Plaintiffs seek in this case is unduly burdensome and grossly out of propor-
9    tion to the needs of this case. This is particularly so given that the scope of relevant
10   discovery may still be narrowed after a ruling on Defendants’ pending Motion to
11   Dismiss (ECF No. 192). Even the document discovery Defendants had agreed to
12   provide in response to the Plaintiffs’ First and Second Sets of RFPs will take sub-
13   stantial time to complete, given the general and specific burdens involved in collec-
14   tion, review, and production. Defendants’ proposed search terms applied to just the
15   emails of just six custodians resulted in 253,565 separate items for review. Joint
16   Motion, ECF No. 263, at 43. Further, the factual stipulations proposed by Plaintiffs
17   appear unlikely to reduce the scope of discovery in any meaningful way, and Plain-
18   tiffs have continued to propound overly broad and unduly burdensome document
19   requests instead of diligently and efficiently prioritizing RFPs necessary for a motion
20   for class certification. See ECF No. 196 at 2.
21           Defendants are committed to continuing to try to work with Plaintiffs to de-
22   velop ways to reduce the burden of discovery in this matter as well as to prioritize
23   certain discovery. Plaintiffs, meanwhile, continue their concededly aggressive push
24   to both broaden and expedite discovery from Defendants. In their statement above,
25   Plaintiffs, for the first time, request that Defendants complete all document produc-
26   tion in response to 109 Requests for Production by impossibly soon dates. In fact,
27   the rolling production dates that Plaintiffs now propose are just as aggressive as
28   those they initially proposed at the parties’ Rule 26(f) conference, where Defendants

                                               12      JOINT STATUS CONFERENCE STATEMENT
     732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6310 Page 14 of 16



1    told Plaintiffs that such a schedule simply was not feasible considering the number
2    and scope of Plaintiffs’ document requests. See ECF No. 239 at 11–14, 22–29. Plain-
3    tiffs’ proposed schedule above does not make sense, particularly considering that
4    there are discovery disputes pending before the Court that will affect the scope of
5    collection and review, that Plaintiffs have proposed significantly increasing the vol-
6    ume of documents to be reviewed, and that the parties are still negotiating search
7    terms in accordance with the agreed-upon terms of the ESI Protocol. Plaintiffs are
8    well aware and have agreed that those search terms will be used to collect documents
9    from many of Defendants’ custodial sources, and that collection and processing must
10   occur before responsiveness and privilege review of those documents can begin.
11   Moreover, Defendants also await the entry of a confidentiality protective order that
12   would obviate the need for certain types of redactions before producing documents.11
13   Defendants thus anticipate that they may have difficulty producing discovery in suf-
14   ficient time to be useful for the currently-scheduled Early Neutral Evaluation or class
15   certification briefing.
16   //
17   //
18
19
20
21
22
23
24
25
26   11
       Producing documents before the entry of a confidentiality protective order will
27   mean that many documents would have to be reproduced after the entry of such an
28   order, when Defendants can remove certain redactions related to privacy and law
     enforcement concerns, resulting in duplicative efforts and cost.
                                               13      JOINT STATUS CONFERENCE STATEMENT
     732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6311 Page 15 of 16



1    Respectfully submitted,
2
     JOSEPH H. HUNT                        MAYER BROWN LLP
3    Assistant Attorney General             Matthew H. Marmolejo
4    Civil Division                         Ori Lev
                                            Stephen S. Medlock
5
     WILLIAM C. PEACHEY
6    Director                              SOUTHERN POVERTY LAW
7    Office of Immigration Litigation      CENTER
     District Court Section                 Melissa Crow
8                                           Mary Bauer
9    GISELA A. WESTWATER                    Sarah Rich
     Assistant Director                     Rebecca Cassler
10
11   KATHERINE J. SHINNERS                 CENTER FOR CONSTITUTIONAL
     Senior Litigation Counsel             RIGHTS
12
                                            Baher Azmy
13   /s/ Alexander J. Halaska               Ghita Schwarz
14   SAIRAH G. SAEED                        Angelo Guisado
     ALEXANDER J. HALASKA
15   Trial Attorneys                       AMERICAN IMMIGRATION
16   U.S. Department of Justice            COUNCIL
     Civil Division                         Karolina Walters
17   Office of Immigration Litigation
18   District Court Section                /s/ Matthew H. Marmolejo
     P.O. Box 868, Ben Franklin Station
19
     Washington, D.C. 20044                Counsel for Plaintiffs
20   Tel: (202) 307-8704
21   Fax: (202) 305-7000
     alexander.j.halaska@usdoj.gov
22
23   Counsel for Defendants
24
     DATED: May 31, 2019
25
26
27
28

                                          14    JOINT STATUS CONFERENCE STATEMENT
     732593199                                            Case No. 3:17-cv-02366-BAS-KSC
 Case 3:17-cv-02366-BAS-KSC Document 266 Filed 05/31/19 PageID.6312 Page 16 of 16



1                              CERTIFICATE OF SERVICE
2                             Case No. 3:17-cv-02366-BAS-KSC
3            I certify that on May 31, 2019, I served a copy of the foregoing Joint Status
4    Conference Statement on the Court and all parties of record by filing this document
5    with the Clerk of the Court through the CM/ECF system, which will provide elec-
6    tronic notice and an electronic link to this document to all attorneys of record.
7
8                                                   /s/Alexander J. Halaska
9                                                   ALEXANDER J. HALASKA
                                                    Counsel for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               15      JOINT STATUS CONFERENCE STATEMENT
     732593199                                                   Case No. 3:17-cv-02366-BAS-KSC
